708 S.E.2d 397 (2011)
STATE
v.
Jeremy Douglas EDWARDS.
No. 496PA10-1.
Supreme Court of North Carolina.
May 16, 2011.
Rudolph A. Ashton, III, New Bern, for Edwards, Jeremy Douglas.
E. Burke Haywood, Special Deputy Attorney General, for State of North Carolina.
Robert C. Montgomery, Senior Deputy Attorney General, for State of North Carolina.
J. Douglas Henderson, District Attorney, for State.
The following order has been entered on the motion filed on the 13th of May 2011 by State of NC for Extension of Time to File Brief:
"Motion Allowed by order of the Court in conference, this the 16th of May 2011."